         Case 1:17-cr-00054-NRB Document 183 Filed 08/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X
UNITED STATES OF AMERICA

              - against -

SEAN PETER, JASON CAMPBELL, and                    17 Cr. 054 (NRB)
STEVEN SYDER,
                                                    ORDER TO ANSWER
                    Defendants.
---------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     WHEREAS defendants have filed a motion seeking a new trial

under Fed. R. Crim. P. 33 along with other collateral relief,

ECF. No. 182; and

     WHEREAS the Court has considered defendants’ request and

determined that briefing from the Government in response to

defendants’ motion will aid the Court’s assessment of the issues

raised by the motion; it is hereby

     ORDERED that the Government shall file a brief responding

to the motion within 45 days of this Order; and it is further

     ORDERED that defendants shall have 30 days to reply to the

Government’s brief.

DATED:       New York, New York
             August 17, 2021

                                     __________________________________
                                           NAOMI REICE BUCHWALD
                                       UNITED STATES DISTRICT JUDGE
      Case 1:17-cr-00054-NRB Document 183 Filed 08/17/21 Page 2 of 2




A copy of this order has been mailed to:


Sean Peter
Register No. 78650-054
U.S.P. Canaan
P.O. Box 300
Waymart, PA 18472

Jason Campbell
Register No. 70954-054
U.S.P. Beaumont
P.O. Box 26030
Beaumont, Texas 77720

Steven Syder
Register No. 78651-054
F.C.I. Ray Brook
P.O. Box 900
Ray Brook, New York 12977
